offerletterjoannalann_image2.gif [offerletterjoannalann_image2.gif]


November 14, 2017


PERSONAL AND CONFIDENTIAL


Joanna Lanni


Re:    Offer of Employment


Dear Joanna:


We are pleased to extend this offer to you to join Internap Corporation as our
VP, Corporate Controller & Chief Accounting Officer beginning on Monday, January
8, 2017. In this position, you will report to me. You will be based in our
Secaucus, New Jersey office, with an expectation that you will travel to Atlanta
on a regular basis for at least your first year of employment. We are excited
that you have chosen to become part of our highly motivated team and believe you
will become a key player in INAP’s success.


•
You will receive a starting base salary of $7,692.31 ($200,000 on an annualized
basis) per pay-period less payroll deductions and all required withholdings. You
will also be subject to review through our performance evaluation process.



•
You will be eligible to participate in the INAP 2018 Short Term Incentive Plan
(“Incentive Plan”). Any payments that may be made to you will be based on INAP’s
achievement of goals approved by the Board of Directors. Your initial bonus
opportunity under the Incentive Plan will be 35% of your 2018 actual earned base
salary, subject to the terms of the Incentive Plan.



•
You will be eligible for an annual Equity Award equal to 100% of your base
salary at the discretion of the Compensation Committee and based on performance.
The Equity Award may be in the form or restricted stock or options and will be
subject to a three-year vest; 50% of the grant will be subject to time, and 50%
will be subject to performance as part of the Compensation Committee’s approve
metrics which are to be determined.



All vesting is subject to you being an employee in good standing on each date of
vesting.  All shares are governed by the language in our incentive stock plan (a
copy of which will be mailed to you separately) as well as the actual grant
documents which define the specific terms of your grant. You will be subject to
INAP’s Insider Trading Policy. 


•
Should your employment with the Company be terminated due to reasons other than
cause and provided that you satisfy the conditions of the Release Agreement, you
will be eligible for three months of Severance Pay. In the event of a change of
control of the Company and where no position is available, you will be eligible
for six months of Severance Pay payable over the six-month period with normal
payroll cycle.



•
You will be eligible to participate in the benefits we offer generally to our
employees. A benefit summary is included in your new hire packet.



Although we hope that your relationship with INAP will be a long and productive
one, we are not requiring a commitment from you for a particular length of time.
Your employment with INAP will be “at will” meaning that you may choose to
resign at any time for any reason, and INAP may choose to end your employment at
any time for any reason. This offer should not be construed as creating a
contract of employment for a


One Ravinia Drive | Suite 1300 | Atlanta, GA 30346 | www.inap.com



--------------------------------------------------------------------------------




specific period of time and the at will nature of your employment can only be
changed by a written employment agreement signed by you and INAP’s Chief
Executive Officer.


INAP is required to verify the identity and employment authorization of all new
hires. To comply with this legal obligation, we must complete an Employment
Eligibility Verification Form I-9 within three days of your start date.
Information about what you will need to bring to work with you to complete this
form will be provided to you once you sign and return this offer letter. This
offer is also contingent upon successful completion of a background check.




You must also sign the attached Employment Covenants Agreement and certify you
have read and agree to be bound by the INAP Code of Conduct included in your new
hire packet.


Joanna, again, we look forward to working with you as part of the INAP team.
Please sign and date this letter, and return it to the Human Resources
Department before your start date.




Sincerely,


offerletterjoannalann_image1.gif [offerletterjoannalann_image1.gif]


Bob Dennerlein
Chief Financial Officer




I accept the offer of employment contained in this letter and hereby agree that
I have read and understand the statements contained in this letter including all
attachments.




/s/ Joanna Lanni
_________________________________    Date: November 15, 2017
Joanna Lanni





EMPLOYMENT COVENANTS AGREEMENT
This Employment Covenants Agreement (the “Agreement”) is made this 15 day of
November 2017 (the “Effective Date”), between Internap Corporation (the
“Company”) and Joanna Lanni (“You” or “Your”)(collectively, the “Parties”).
For and in consideration of the Company’s agreement to employ You or continue to
employ You, You agree to the following terms:
1.Acknowledgments. You acknowledge and agree that the restrictions contained in
this Agreement, including, but not limited to, the restrictive covenants set
forth in Sections 2 through 5 below, are reasonable and necessary to protect the
legitimate business interests of the Company, and they will not impair or
infringe upon Your right to work or earn a living when Your employment with the
Company ends for any reason.
2.    Trade Secrets and Confidential Information.
(a)    You represent and warrant that: (i) You are not subject to any legal or
contractual duty or agreement that would prevent or prohibit You from performing
Your duties for the Company or complying with this Agreement, and (ii) You are
not in breach of any legal or contractual duty or agreement, including any
agreement concerning trade secrets or confidential information, owned by any
other person or entity.
(b)    You shall not: (i) both during and after Your employment with the
Company, use, disclose, or reverse engineer the Trade Secrets or the
Confidential Information for any purpose other than the Company’s Business,
except as authorized in writing by the Company; (ii) during Your employment with
the Company, use, disclose, or reverse engineer (a) any confidential information
or trade secrets of any former employer or third party, or (b) any works of
authorship developed in whole or in part by You during any former employment or
for any other party, unless authorized in writing by the former employer or
third party; or (iii) upon the termination of Your employment for any reason,
(a) retain any Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form) that are in Your possession or
control, or (b) destroy, delete, or alter the Trade Secrets or Confidential
Information without the Company’s prior written consent.
(c)    The obligations under this Agreement shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law; and (ii) with regard to the Confidential Information,
remain in effect for so long as such information constitutes Confidential
Information as defined in this Agreement.
(d)    The confidentiality, property, and proprietary rights protections
available in this Agreement are in addition to, and not exclusive of, any and
all other rights to which the Company is entitled under federal and state law,
including, but not limited to, rights provided under copyright laws, trade
secret and confidential information laws, and laws concerning fiduciary duties.


3.    Non-Solicitation of Customers. During the Restricted Period, You shall
not, directly or indirectly, solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with the Business.
The restrictions set forth in this Section apply only to Customers with whom You
had Material Contact during the term of Your employment.
4.    Non-Solicitation of Prospective Customers. During the Restricted Period,
You shall not, directly or indirectly, solicit any Prospective Customer of the
Company for the purpose of selling or providing any products or services
competitive with the Business. The restrictions set forth in this Section apply
only to Prospective Customers with whom You had Material Contact during the term
of Your employment.
5.    Non-Solicitation or Recruit of Employees. During the Restricted Period,
You shall not, directly or indirectly, solicit, recruit, or induce any Employee
to (i) terminate his or her employment relationship with the Company, or (ii)
work for any other person or entity engaged in the Business. The restrictions
set forth in this Section shall apply only to Employees (a) with whom You had
Material Interaction, or (b) You, directly or indirectly, supervised.
6.    Non-Disparagement. During Your employment and upon the termination of Your
employment with the Company for any reason, You will not make any disparaging or
defamatory statements, whether written or verbal, regarding the Company.




--------------------------------------------------------------------------------




7.    Fiduciary Duty. You owe a duty of care and loyalty to the Company, as well
as a duty to perform Your duties to the Company in a manner that is in the best
interests of the Company. You owe such duties to the Company in addition to
duties imposed upon You under applicable law.
8.    Assignment of Rights. You acknowledge and agree that, as between You and
the Company, the Company shall own, and You hereby assign to the Company, all
right, title and interest, including, without limitation all Intellectual
Property Rights, in and to any existing and future Work Product that (a) is
created within the scope of Your employment, (b) is based on, results from, or
is suggested by any work performed within the scope of Your employment and is
related to the Business, (c) has been or will be paid for by the Company, or (d)
was created or improved in whole or in part through use of the Company’s time,
personnel, resources, data, facilities, or equipment. All Work Product, to the
extent permitted by applicable law, shall constitute work made for hire and
shall be owned upon its creation exclusively by the Company.
You shall not take any actions inconsistent with the provisions of this Section,
including but not limited to the execution of any agreements with any third
parties that may affect the Company’s title in and to any Work Product. At the
Company’s request, You agree to perform, during or after Your employment with
the Company, any acts to transfer, perfect and defend the Company’s ownership of
the Work Product, including, but not limited to: (i) executing all documents and
instruments (including additional written assignments to the Company), whether
for filing an application or registration for protection of the Work Product (an
“Application”) or otherwise under any form of intellectual property laws whether
in the United States or elsewhere in the world, (ii) explaining the nature and
technical details of construction and operation of the Work Product to persons
designated by the Company, (iii) reviewing and approving Applications and other
related papers, or (iv) providing any other assistance reasonably required for
the orderly prosecution of Applications. You agree to provide additional
evidence to support the foregoing if such evidence is considered necessary by
the Company, is in Your possession or control, and is reasonably available and
retrievable.
You agree to disclose to the Company and provide the Company with a complete
written description of any Work Product in which You are involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product, upon creation of any subject matter that may constitute Work Product,
and upon request by the Company. Your failure to provide such a description to
the Company, or the Company’s failure to request such a description from You,
will not alter the rights of the Company to any Work Product under this Section
or otherwise.


9.    License. During Your employment and after Your employment with the Company
ends, You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free license to: (i) make, use, sell, copy, perform, display,
distribute, or otherwise utilize copies of the Licensed Materials, (ii) prepare,
use and distribute derivative works based upon the Licensed Materials, and (iii)
authorize others to do the same. You shall notify the Company in writing of any
Licensed Materials You deliver to the Company.
10.    Release. During Your employment and after Your employment with the
Company ends, You consent to the Company’s use of Your image, likeness, voice,
or other characteristics in the Company’s products or services. You release the
Company from any cause of action which You have or may have arising out of the
use, distribution, adaptation, reproduction, broadcast, or exhibition of such
characteristics. You represent that You have obtained, for the benefit of the
Company, the same release in writing from all third parties whose
characteristics are included in the services, materials, computer programs and
other deliverables that You provide to the Company.
11.    Post-Employment Disclosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for whom You work or
consult as an owner, partner, joint venture, employee or independent contractor.
During the Restricted Period, You authorize the Company to provide a copy of
this Agreement to persons and/or entities whom You work or consult as an owner,
partner, joint venture, employee or independent contractor.
12.    Return of Company Property/Materials. Upon the termination of Your
employment for any reason or upon the Company’s request at any time, You shall
immediately return to the Company all of the Company’s property, including, but
not limited to, mobile phone, personal digital assistant (PDA), keys, pass
cards, credit cards, confidential or proprietary lists (including, but not
limited to, customer, supplier, licensor, and client lists), rolodexes, tapes,
laptop computer, electronic storage device, software, computer files, marketing
and sales materials, and any other property, record, document, or piece of
equipment belonging to the Company. You shall not (i) retain any copies of the
Company’s property, including any copies existing in electronic form, which are
in Your possession, custody or control, or (ii) destroy, delete, or alter any
Company property, including, but not limited to, any files stored
electronically, without the Company’s prior written consent. The


_____    3    
J.L.
        

--------------------------------------------------------------------------------




obligations contained in this Section shall also apply to any property which
belongs to a third party, including, but not limited to, (i) any entity which is
affiliated or related to the Company, or (ii) the Company’s customers,
licensors, or suppliers.
13.    Injunctive Relief. If You breach any portion of this Agreement, You agree
that: (a) the Company would suffer irreparable harm; (b) it would be difficult
to determine damages, and money damages alone would be an inadequate remedy for
the injuries suffered by the Company; and (c) if the Company seeks injunctive
relief to enforce this Agreement, You shall waive and shall not (i) assert any
defense that the Company has an adequate remedy at law with respect to the
breach, (ii) require that the Company submit proof of the economic value of any
Trade Secret or Confidential Information, or (iii) require the Company to post a
bond or any other security. Nothing contained in this Agreement shall limit the
Company’s right to any other remedies at law or in equity. If You breach any of
the covenants contained in Sections 2 through 5, then the period of time during
which Your business activities are restricted under the terms of these Sections
2 through 5 shall be extended by a period of time equal to the period during
which You are in breach of any of such covenants.
14.    Independent Enforcement. Each of the covenants set forth in Sections 2
through 5 of this Agreement shall be construed as an agreement independent of
(i) any other agreements, or (ii) any other provision in this Agreement, and the
existence of any claim or cause of action by You against the Company, whether
predicated on this Agreement or otherwise, regardless of who was at fault and
regardless of any claims that either You or the Company may have against the
other, shall not constitute a defense to the enforcement by the Company of any
of the covenants set forth in Sections 2 through 5 of this Agreement. The
Company shall not be barred from enforcing any of the covenants set forth in
Sections 2 through 5 of this Agreement by reason of any breach of (i) any other
part of this Agreement, or (ii) any other agreement with You.
15.    Survival Beyond Termination of Agreement. You specifically agree that the
provisions of Sections 2 through 5 shall survive termination of this Agreement
and any termination of Your employment hereunder.
16.    At-will Employment. This Agreement does not create a contract of
employment or a contract for benefits. Your employment relationship with the
Company is at-will. This means that at either Your option or the Company’s
option, Your employment may be terminated at any time, with or without cause or
notice.
17.    Attorneys’ Fees. In the event of litigation relating to this Agreement,
the Company shall, if it is the prevailing party, be entitled to recover
attorneys’ fees and costs of litigation in addition to all other remedies
available at law or in equity.
18.    Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
19.    Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.
20.    Governing Law. The laws of the State of New Jersey shall govern this
Agreement. If New Jersey’s conflict of law rules would apply another state’s
laws, the Parties agree that New Jersey law shall still govern.
21.    No Strict Construction. You agree that neither this Agreement nor any
provision therein shall be read or interpreted more favorably for one party over
another, and there shall be no presumption that ambiguities shall be interpreted
against the drafter of this Agreement.
22.    Entire Agreement. This Agreement, including Exhibit A which is
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement. This Agreement supersedes any
prior communications, agreements or understandings, whether oral or written,
between the Parties relating to the subject matter of this Agreement. You
expressly warrant and agree that no promise or inducement has been offered to
You except as set forth herein.
23.    Amendment. As a condition of employment and a material term under this
Agreement, You agree that, at any time during Your employment, if requested by
the Company, You shall sign an amendment to this Agreement which would modify
the Restrictive Covenants in Sections 2 through 5 of this Agreement or Exhibit A
(the “Amendment”) based on changes to Your duties, changes in the Company’s
Business, changes to the Territory, changes in the Customers for whom You
provide services, changes to the definition of “Customer”, and/or changes in the
law regarding restrictive covenants. You agree that no additional consideration
other than continued employment shall be necessary for such Amendment to be
enforceable. You agree that


_____    4    
J.L.
        

--------------------------------------------------------------------------------




Your refusal to sign any such Amendment shall constitute a material breach of
this Agreement. This Agreement may not otherwise be amended or modified except
in writing signed by both Parties.
24.    Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement.
25.    Execution. This Agreement may be executed in one or more counterparts,
including, but not limited to, facsimiles and scanned images. Each counterpart
shall for all purposes be deemed to be an original, and each counterpart shall
constitute this Agreement.
26.    Consent to Jurisdiction and Venue. You agree that any and all claims
arising out of or relating to this Agreement shall be brought in a state or
federal court of competent jurisdiction in New Jersey. You consent to the
personal jurisdiction of the state and/or federal courts located in New Jersey.
You waive (a) any objection to jurisdiction or venue, or (b) any defense
claiming lack of jurisdiction or improper venue, in any action brought in such
courts.
27.    Affirmation. You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement.


_____    5    
J.L.
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.


Internap Corporation


By: /s/ Katie Peacocke


Name: Katie Peacocke


Title: HR Director


Address: 1 Ravinia Dr., Suite 1300 Atlanta, GA 30346


                  






/s/ Joanna Lanni
Employee Signature


Printed Name: Joanna Lanni


Employee’s Address: 28 Maple Drive Colts Neck, NJ 07722





_____    6    
J.L.
        

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
A.“Business” means (i) those activities, products, and services that are the
same as or similar to the activities conducted and products and services offered
and/or provided by the Company within two (2) years prior to termination of Your
employment with the Company, and (ii) the business of providing information
technology (IT) infrastructure services that enable businesses to securely
store, host, access, and deliver their online applications and media content
through the Internet. Such services include, but are not limited to: (a)
Internet connectivity and content delivery software, (b) collocation services,
(c) managed hosting services, and (d) “Cloud” computing services.
B.“Confidential Information” means (1) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (a) relates to the
business of the Company, (b) was disclosed to You or of which You became aware
of as a consequence of Your relationship with the Company, (c) possesses an
element of value to the Company, and (d) is not generally known to the Company’s
competitors, and (2) information of any third party provided to the Company
which the Company is obligated to treat as confidential, including, but not
limited to, information provided to the Company by its licensors, suppliers, or
customers. Confidential Information includes, but is not limited to, (i) methods
of operation, (ii) price lists, (iii) financial information and projections,
(iv) personnel data, (v) future business plans, (vi) the composition,
description, schematic or design of products, future products or equipment of
the Company or any third party, (vii) advertising or marketing plans, and (viii)
information regarding independent contractors, employees, clients, licensors,
suppliers, Customers, Prospective Customers, or any third party, including, but
not limited to, the names of Customers and Prospective Customers, Customer and
Prospective Customer lists compiled by the Company, and Customer and Prospective
Customer information compiled by the Company. Confidential Information shall not
include any information that (x) is or becomes generally available to the public
other than as a result of an unauthorized disclosure, (y) has been independently
developed and disclosed by others without violating this Agreement or the legal
rights of any party, or (z) otherwise enters the public domain through lawful
means.
C.“Customer” means any person, business unit, or entity to which the Company has
sold its products or services.
D.“Employee” means any person who (i) is employed by the Company at the time
Your employment with the Company ends, or (ii) was employed by the Company
during the last year of Your employment with the Company (or during Your
employment if employed less than a year).
 
E.“Intellectual Property Rights” are all: (a) patents and associated reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part; (b) all inventions, whether patentable or not and whether
or not reduced to practice; (c) registered and unregistered trademarks, service
marks, certification marks, trade dress, logos, trade names, brand names,
corporate names, business and product names, internet domain names, internet
uniform resource locators, and internet protocol addresses and all goodwill
associated with these rights; (d) Trade Secrets, industrial rights, industrial
designs; (e) registered and unregistered works of authorship, copyrights, moral
rights and publicity rights; (f) all rights to computer software, computer
software source code, proprietary databases and mask works and all documentation
and developer tools associated with these; (g) proprietary rights that are
similar in nature to those enumerated in (a) through (f) anywhere in the world,
(h) all enhancements and improvements to and all derivations of any of the
rights enumerated in (a) through (g); and (i) all applications, registrations
and documentation associated with the rights described in (a) through (g).
 
F.“Licensed Materials” means any materials that You utilize for the benefit of
the Company, or deliver to the Company or the Company’s customers, which (i) do
not constitute Work Product, (ii) are created by You or of which You are
otherwise in lawful possession, and (iii) You may lawfully utilize for the
benefit of, or distribute to, the Company or the Company’s customers.
G.“Material Contact” means contact between You and a Customer or Prospective
Customer, as the case may be: (1) with whom or which You dealt on behalf of the
Company; (2) whose dealings with the Company were coordinated or supervised by
You; (3) about whom You obtained Confidential Information in the ordinary course
of business


_____    7    
J.L.
        

--------------------------------------------------------------------------------




as a result of Your association with the Company; or (4) who receives products
or services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for You within eighteen (18)
months prior to the date of Your termination.
H.“Material Interaction” means any interaction with an Employee which relates or
related, directly or indirectly, to the performance of Your duties or the
Employee’s duties for the Company.
I.“Prospective Customer” means any person or entity to which the Company has
solicited to purchase the Company’s products or services within the last twelve
(12) months.
J.“Restricted Period” means the time period during Your employment with the
Company and for six (6) months after Your employment with the Company ends for
any reason.
K.“Trade Secrets” means information of the Company, and its licensors,
suppliers, clients, and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors, or suppliers, or a list of potential customers, clients, licensors,
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
L.“Work Product” means: (i) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, trademarks,
trade dress, and/or works of authorship, including but not limited to,
discoveries, ideas, concepts, properties, formulas, compositions, methods,
programs, procedures, systems, techniques, products, improvements, innovations,
writings, pictures, audio, video, images, and artistic works, and any related
application or registrations, and each and every original, interim and final
version, copy, replica, prototype, or other original work of authorship thereof
or in any way related thereto, any and all reproductions, distribution rights,
ancillary rights, performances, displays, derivative works, amendments,
versions, modifications, copies, or other permutations of the foregoing,
regardless of the form or type and the renewals and extensions thereof; (ii) any
subject matter (including but not limited to any new and useful process,
machine, manufacture, or composition or matter, or any new and useful
improvement thereof) protected or eligible for protection under patent,
copyright, proprietary database, trademark, trade dress, Trade Secret, rights of
publicity, confidential information, or other property rights, including all
worldwide rights therein; (iii) any goodwill, commercial and economic benefits,
relationship and contracts arising out of or resulting from Your employment; and
(iv) any Intellectual Property Rights included within and associated with the
items described in (i), (ii) and (iii).








_____    8    
J.L.
        